                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                                 AT KNOXVILLE

  UNITED STATES OF AMERICA                         )
                                                   )
  v.                                               )           NO. 3:19-CR-15-7
                                                   )
  ROBERT L. CARTER                                 )



                                           ORDER

         Magistrate Judge C. Clifford Shirley, Jr. filed a report and recommendation,

  recommending that the Court: (1) find that the plea hearing in this case could not be further

  delayed without serious harm to the interests of justice; (2) grant Defendant’s motion to

  withdraw his not guilty pleas to Count One and Count Two of the Superseding Indictment;

  (3) accept Defendant’s pleas of guilty to the lesser included offense in Count One of the

  Superseding Indictment, that is, of conspiracy to distribute and possession with the intent

  to distribute 40 grams or more of a mixture and substance containing a detectable amount

  of fentanyl, a Schedule II controlled substance, in violation of 21 U.S.C. §§ 846, 841(a)(1),

  and 841(b)(1)(B), and Count Two of the Superseding Indictment, that is, conspiracy to

  commit money laundering, in violation of 18 U.S.C. §§ 1956(a)(1)(B)(i) and 1956(h); (4)

  adjudicate Defendant guilty of the charges set forth in the lesser included offense in Count

  One and Count Two of the Superseding Indictment; and (5) find that Defendant shall

  remain in custody until sentencing in this matter [D. 118]. Defendant filed a notice of no

  objections to the report and recommendation [D. 119]. After reviewing the record, the

  Court agrees with the magistrate judge’s report and recommendation. Accordingly, the

                                               1

Case 3:19-cr-00015-PLR-DCP Document 134 Filed 07/13/20 Page 1 of 2 PageID #: 331
  Court ACCEPTS and ADOPTS the magistrate judge’s report and recommendation [D.

  118] pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

         (1)    As set forth on the record, Defendant’s plea hearing could not be further

  delayed without serious harm to the interests of justice;

         (2)    Defendant’s motion to withdraw his not guilty pleas to Counts One and Two

  of the Superseding Indictment is GRANTED;

         (3)    Defendant’s pleas of guilty to the lesser included offense in Count One of the

  Indictment, that is, conspiracy to distribute and possession with the intent to distribute 40

  grams or more of a mixture and substance containing a detectable amount of fentanyl, in

  violation of 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(B), and Count Two of the

  Superseding Indictment, that is, conspiracy to commit money laundering, in violation of

  18 U.S.C. §§ 1956(a)(1)(B)(i) and 1956(h), are ACCEPTED;

         (4)    Defendant is hereby ADJUDGED guilty of the charges set forth in the lesser

  included offense in Count One and Count Two of the Superseding Indictment;

         (5)    Defendant SHALL REMAIN in custody until sentencing in this matter

  which is scheduled to take place on October 20, 2020 at 2:00 p.m. in Knoxville before

  the Honorable Pamela L. Reeves, Chief United States District Judge.

         SO ORDERED.

         ENTER:

                                     ____________________________________________
                                     CHIEF UNITED STATES DISTRICT JUDGE

                                               2




Case 3:19-cr-00015-PLR-DCP Document 134 Filed 07/13/20 Page 2 of 2 PageID #: 332
